DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-14 and 17-20 are currently under examination and claims 15-16 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for testing electrical contacts. Applicant’s election of claims 1-14 and 17-20 was made with traverse in the Response filed on September 21, 2022. Applicant traverses on the ground that the Office has failed to meet its burden to provide a reason showing that conducting a search and examination of all claims would be a serious burden and examination of claims 15 and 16 would not be a serious burden since claims 15 and 16 depend from claims 1 and 14. 
	In response, the Examiner notes that although some of the searching may overlap, to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2017/0218481). 
In regard to claim 1, Klein et al. (‘481) discloses palladium-copper-silver alloys having a weight ratio of palladium to copper of about 1.05 to 1.6 by weight and a palladium to silver ratio of about 3 to 6 by weight [0010]. With respect to the recitation “more than 1 wt% and up to a maximum of 6 wt% of ruthenium, rhodium or a mixture of ruthenium and rhodium and, as the remainder, palladium, copper and silver and at most 1 wt% of other metallic elements including impurities” in claim 1, Klein et al. (‘481) discloses up to about 1 weight percent of ruthenium, zirconium, gallium and zinc ([0010] and [0039]). Since “about 1 weight percent” would include values of ruthenium that would be above 1 weight percent, the scope of Klein et al. (‘481) would overlap the scope of the instant invention. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of palladium, copper, silver, and ruthenium from the amounts disclosed by Klein et al. (‘481) because Klein et al. (‘481) discloses the same utility throughout the disclosed ranges. 
Still regarding the recitation “at most 1 wt% of other metallic elements including impurities” in claim 1, in regard to the recitation “the impurities in total have a proportion of at most 0.9 wt% in the palladium-copper-silver alloy” in claim 2 and “the palladium-copper-silver alloy contains up to 1 wt% of rhenium and/or less than 0.1 wt% of rhodium” in claim 3, Klein et al. (‘481) discloses 0 to about 5 weight percent rhenium [0037] and trace amounts of material will be present at less than 1000 ppm [0040]. 
In regard to claim 4, Klein et al. (‘481) discloses alloys having compositions relative to that of the instant invention as set forth below [0010]. 


Element
Instant Claim
(weight percent)
Klein et al. (‘481)
(weight percent)
Overlap
Cu
30 – 45 
about 32 – 42 
About 32 – 42 
Ag
8 – 15 
about 8 – 15 
8 – 15
Pd
45 – 55 
45 – 55 
45 – 55 


	With respect to the recitation “the palladium-copper-silver alloy is produced by melting metallurgy and is subsequently hardened by rolling and tempering” in claim 5, the claims are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Additionally, the Examiner notes that Klein et al. (‘481) discloses melting, rolling and heat treating ([0050], [0054] and Table 2). 
	With respect to the recitation “the palladium-copper-silver alloy has a hardness of at least 350 HV1 and/or has an electrical conductivity of at least 19% IACS (11 * 106 S/m) and/or has a breaking strength of at least 1300 MPa” in claim 6, Klein et al. (‘481) discloses a substantially similar composition made by a substantially similar processing. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
	With respect to the recitation “the palladium-copper-silver alloy contains precipitates of ruthenium, rhodium or a mixture of ruthenium and rhodium or a mixture of ruthenium and rhenium” in claim 7, Klein et al. (‘481) discloses the presence of rhenium precipitates [0050]. Since Klein et al. (‘481) discloses making a substantially similar composition by melting, rolling and heat treating, which is substantially similar to that of the instant invention ([0050], [0054] and Table 2). Therefore, precipitates with a mixture of ruthenium and rhenium would be expected. 
	In regard to claim 8, Klein et al. (‘481) discloses palladium-copper-silver alloys having a weight ratio of palladium to copper of about 1.05 to 1.6 by weight, which would include the ratio of at least 1.2 and at most 1.55 [0010]. 
	In regard to claim 9, Klein et al. (‘481) discloses a palladium to silver ratio of about 3 to 6 by weight, which would include the ratio of palladium to silver of at least 3.5 and at most 5.5 [0010]. 
	In regard to claims 10 and 12, Klein et al. (‘481) discloses up to about 1 weight percent of ruthenium, zirconium, gallium and zinc ([0010] and [0039]). Since “about 1 weight percent” would include values of ruthenium that would be above 1 weight percent such as 1.1 weight percent ruthenium, the scope of Klein et al. (‘481) would overlap the scope of the instant invention or would be close enough to establish prima facie obviousness. MPEP 2144.05 I. 
	In regard to claim 11, Klein et al. (‘481) discloses up to about 1 weight percent of ruthenium, zirconium, gallium and zinc ([0010] and [0039]).
	In regard to claim 13, Klein et al. (‘481) discloses up to about 1 weight percent of ruthenium, zirconium, gallium and zinc ([0010] and [0039]). Klein et al. (‘481) also discloses up to 5 weight percent rhenium [0010] and therefore the scope of Klein et al. (‘481) with regard to claim 13 would overlap or would be close enough to establish prima facie obviousness. MPEP 2144.05 I. 
	In regard to claim 14, Klein et al. (‘481) discloses using the palladium-copper-silver alloys to make probe wires ([0027] and [0057]). 
	In regard to claim 17, Klein et al. (‘481) discloses up to about 1 weight percent of ruthenium, zirconium, gallium and zinc ([0010] and [0039]). Klein et al. (‘481) also discloses up to 5 weight percent rhenium [0010] and therefore the scope of Klein et al. (‘481) with regard to claim 17 would overlap or would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
	In regard to claim 18, Klein et al. (‘481) discloses up to about 1 weight percent of ruthenium, zirconium, gallium and zinc ([0010] and [0039]). Klein et al. (‘481) also discloses up to 5 weight percent rhenium [0010] and therefore the scope of Klein et al. (‘481) with regard to claim 18 would overlap or would be close enough to establish prima facie obviousness. MPEP 2144.05 I.
In regard to claim 19, Klein et al. (‘481) discloses alloys having compositions relative to that of the instant invention as set forth below ([0010] and [0039]). 
Element
Instant Claim
(weight percent)
Klein et al. (‘481)
(weight percent)
Overlap
Cu
36 – 37  
about 32 – 42 
About 32 – 42 
Ag
10 – 11  
about 8 – 15 
8 – 15
Ru
1.1 – 2 
up to about 1
about 1/1.1
Re
0 – 0.5 
0 – 5 
0 – 0.5 
Pd
51 – 52  
45 – 55 
45 – 55 


	The Examiner notes that the amounts of copper, silver, ruthenium, rhenium and palladium disclosed by Klein et al. (‘481) overlap or are close enough to that of the ranges disclosed in instant claim 19 to establish prima facie evidence of obviousness. MPEP 2144.05 I. 
	With respect to the recitation “at least 90 vol% of the precipitates are arranged at grain boundaries of the palladium-copper-silver alloy” in claim 20, Klein et al. (‘481) discloses a substantially similar composition made by a substantially similar processing. Therefore, the claimed arrangement of precipitates would be expected. MPEP 2112.01 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759